Citation Nr: 1809506	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches, to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of military service in the Persian Gulf War.

2.  Entitlement to service connection for loss of concentration, to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of military service in the Persian Gulf War.

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of military service in the Persian Gulf War.

4.  Entitlement to service connection for a sleep disorder, to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of military service in the Persian Gulf War.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1989 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)

In March 2017, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking service connection for headaches, loss of concentration, IBS, and a sleep disorder based on an undiagnosed, chronic multi-symptom illness or a qualifying chronic disability as a result of Persian Gulf War military service.  See 38 U.S.C. §§ 1113, 1117, 1118 (2012); 38 C.F.R. § 3.317 (2017).  

In June 2011, VA obtained an addendum opinion to November 2010 and March 2011 VA examinations.  The VA examiner stated that the Veteran's conditions were not secondary to hazardous exposure or part of a multi-symptom, unexplained condition due to service in Southwest Asia.  This opinion is not adequate because it does not provide any rationale.  Based upon the forgoing, a remand is necessary to afford the Veteran an adequate VA examination and to obtain an adequate medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in connection with the claims of service connection for headaches, loss of concentration, IBS, and a sleep disorder.

The designated examiner shall examine the Veteran and provide a description of the nature and extent of symptoms related to headaches, loss of concentration, IBS, and a sleep disorder, and provide a diagnosis, if any, of such a disorder or disorders manifested by the Veteran.  

The examiner should provide a diagnosis for any current disability or disabilities manifested by headaches, loss of concentration, IBS, and or sleep disturbance.  

For any disability diagnosed, then the examiner shall provide an opinion whether it is at least as likely as not that the diagnosed disorder(s) was/were incurred during or aggravated by the Veteran's active military duty, to include as due to in-service environmental hazards from his Persian Gulf War service.

If no diagnosis can be made, then the examiner shall provide an opinion regarding whether it is at least as likely as not that the Veteran manifests signs and symptoms of any undiagnosed illness, primarily manifested by headaches, loss of concentration, IBS, or a sleep disorder.

If no diagnosis can be made, then the examiner shall also provide an opinion regarding whether it is at least as likely as not that the Veteran has a medically unexplained chronic multi-symptom illness, primarily manifested by headaches, loss of concentration, IBS, and a sleep disorder.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

2.  After completing the above development, the AOJ should readjudicate the Veteran's claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




